DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 11/30/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-20, the claimed invention is directed to an abstract idea without significantly more because:
•         Claim 1 recites:
           receiving, from an electronic transaction browser, electronic transaction information; 
           determining, by a digital wallet system, an account enrollment status based on the electronic transaction information; 
           generating, by the digital wallet system, a verification request based on the account enrollment status; 
           displaying, on the electronic transaction browser, the verification request via a graphical interface; 
            receiving, by the digital wallet system, user verification information via the graphical interface; 
           generating or verifying, by the digital wallet system, a user account in the digital wallet system based on the account enrollment status and the user verification information; 
            receiving, by the digital wallet system, a request to complete an electronic transaction based on the electronic transaction information received from the electronic transaction browser; 
           generating, by the digital wallet system, a token based on the request to complete the electronic transaction; and 
           completing, by the digital wallet system, the electronic transaction in accordance with the electronic transaction information.

•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, a system and a manufacture, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of verifying an account based on an account enrollment status and performing a transaction based on received transaction information (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. Claims 8 and 15 recite similar abstract idea.  That is, other than reciting “electronic transaction browser”, “electronic”, “digital wallet system”, and “graphical interface”, nothing in the claim precludes the language from being considered as performed by a person. For example, a bank manager is capable of receiving transaction information from a merchant, determining an account enrollment status, generating a verification request, presenting the verification request to a user, receiving user verification information from the user, generating or verifying a user account for the user, receiving a request to complete a transaction based on the received transaction information, generating a token based on the request, and completing the transaction in accordance with the transaction information. 
•             A similar analysis can be applied to dependent claims 2-7, 9-14, and 16-20, which further recite the abstract idea of generating a user account when the user is not enrolled in the digital wallet system, generating and presenting a plurality of options for completing the transaction, and completing the transaction (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements.  That is, other than reciting “electronic”, and “digital wallet system”, nothing in the claim precludes the language from being considered as performed by a person. For example, a bank manager is capable of generating a user account when the user is not enrolled in the digital wallet system, generating and presenting a plurality of options for completing the transaction, and completing the transaction.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “electronic transaction browser”, “electronic”, “digital wallet system”, and “graphical interface” merely use a generic computer device and generic computer components as a tool to perform an abstract idea.
•             A similar analysis can be applied to dependent claims 5, 12, and 19, which include additional claim elements such as “one-time password” and “two-factor authentication” that generally link the use of the judicial exception to a particular technological environment or field of use of user authentication.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
            Therefore, claims 1-20 are rejected under 35 U.S.C. §101.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 20160092878), in view of Dill (US 20090106152), further in view of Wong (US 20160173483).
Regarding claim(s) 1, 8, and 15, Radu discloses:          
          receiving, from an electronic transaction browser, electronic transaction information (By disclosing, “the user may input his/her mobile phone number or other wallet account identifier into a merchant device. The latter may be, for example, a suitably equipped and programmed POS device or an e-commerce server computer that hosts an online shopping website” ([0062] of Radu); “The merchant or the merchant's acquirer may transmit data representing the transaction details to the wallet switch 204 so as to invoke wallet services for the transaction” ([0063] of Radu); and “The wallet switch 204 may forward the transmission of transaction detail data to the wallet server 206” ([0064] of Radu)); 
            displaying, on the electronic transaction browser, the verification request via a graphical interface (By disclosing, “In connection with the process of FIGS. 8-10, certain techniques were described by which the wallet server may authenticate the user. In accordance with one or more alternative embodiments, other wallet-server-managed authentication techniques may be used. For example, according to one technique, where the user/payment device is a PC or similar device (i.e., not a smartphone), the wallet server may send a one-time password to the user's mobile device (e.g., a smartphone registered to the user within the user's digital wallet in the wallet server). The user may then authenticate himself/herself to the wallet server by entering the one-time password back to the wallet server via the PC/user/payment device” ([0117] of Radu));
           receiving, by the digital wallet system, user verification information via the graphical interface (By disclosing, “In connection with the process of FIGS. 8-10, certain techniques were described by which the wallet server may authenticate the user. In accordance with one or more alternative embodiments, other wallet-server-managed authentication techniques may be used. For example, according to one technique, where the user/payment device is a PC or similar device (i.e., not a smartphone), the wallet server may send a one-time password to the user's mobile device (e.g., a smartphone registered to the user within the user's digital wallet in the wallet server). The user may then authenticate himself/herself to the wallet server by entering the one-time password back to the wallet server via the PC/user/payment device” ([0117] of Radu)); 
            receiving, by the digital wallet system, a request to complete an electronic transaction based on the electronic transaction information received from the electronic transaction browser (By disclosing, “The merchant or the merchant's acquirer may transmit data representing the transaction details to the wallet switch 204 so as to invoke wallet services for the transaction” ([0063] of Radu); and “The wallet switch 204 may forward the transmission of transaction detail data to the wallet server 206” ([0064] of Radu)); 
           generating, by the digital wallet system, a token based on the request to complete the electronic transaction (By disclosing, “Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a “valid” value, an application cryptogram (AC) in some cases, etc.” ([0087] of Radu)); and 
           completing, by the digital wallet system, the electronic transaction in accordance with the electronic transaction information (By disclosing, “ At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant/acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant/acquirer 202 and on to the issuer 112 via the payment network 110.” ([0089] of Radu)).
           Radu does not disclose:
           determining, by a digital wallet system, an account enrollment status based on the electronic transaction information;
           generating, by the digital wallet system, a verification request based on the account enrollment status;
            generating or verifying, by the digital wallet system, a user account in the digital wallet system based on the account enrollment status and the user verification information.
           However, Dill teaches:
           determining, by a digital wallet system, an account enrollment status based on the electronic transaction information (By disclosing, “Receiving the request to initiate the money transfer transaction can comprise receiving the request from …, from a web site of a money transfer facilitator, from …. The request can include a unique identifier for a recipient of the money transfer transaction. The unique identifier for the recipient of the money transfer transaction can comprise one or any combination of a phone number for a mobile device of the recipient, an email address for the recipient…” ([0029] of Dill); and “A destination for transferring funds for the money transfer transaction to the recipient can be determined based at least in part on the unique identifier for the recipient … a determination can be made as to whether the recipient is enrolled in a mobile wallet service of the mobile network operator” ([0030] of Dill)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving transaction information by a wallet and using the wallet to perform a transaction, in view of Dill to include techniques of determining, by a digital wallet system, an account enrollment status based on the electronic transaction information.  Doing so would result in an improved invention because this would allow a wallet subscriber perform the transaction checkout by using the wallet services instead of the traditional checkout process, thus leveraging the advantages of using a wallet (e.g. more secure, more organized, contactless payment for a faster checkout, etc.).
          And Wong teaches:
           generating, by the digital wallet system, a verification request based on the account enrollment status (By disclosing, “In step S116, a decision is made as to whether or not the user 10 has an account with the digital wallet server 60” ([0077] of Wong); and “In step S118, if the user does not have an account with the digital server 60, then the user 10 enters account information, a proposed wallet login identifier (e.g. an e-mail address, and a proposed password or a passcode)” ([0078] of Wong); “If the user has a wallet, then the processor proceeds to step 120” ([0079] of Wong); “In step S120, a digital wallet login and passcode request are presented to the user 10 via the first application 204” ([0090] of Wong)); 
           generating or verifying, by the digital wallet system, a user account in the digital wallet system based on the account enrollment status and the user verification information (By disclosing, “In step S116, a decision is made as to whether or not the user 10 has an account with the digital wallet server 60” ([0077] of Wong); and “In step S118, if the user does not have an account with the digital server 60, then the user 10 enters account information, a proposed wallet login identifier (e.g. an e-mail address, and a proposed password or a passcode)” ([0078] of Wong); “In step S119, if user 10 does not have a wallet, then the first application 20A in the mobile device 20 then initiates the creation of a digital wallet account” ([0080] of Wong); “If the user has a wallet, then the processor proceeds to step 120” ([0079] of Wong); “In step S120, a digital wallet login and passcode request are presented to the user 10 via the first application 204” ([0090] of Wong); “In step S122, after being prompted to do so, the user 10 then enters the user's digital wallet login information, and passcode or password into the mobile device 20” ([0091] of Wong); and “In step S128, the user's login, and passcode or password are validated by the wallet server computer 60 after the wallet server computer 60 receives this information. After the user's login and passcode are validated by the wallet server computer 60, it can return a list of available accounts to the first application 20A” ([0094] of Wong)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of determining an account enrollment status, in view of Wong to include techniques of generating, by the digital wallet system, a verification request based on the account enrollment status; and generating or verifying, by the digital wallet system, a user account in the digital wallet system based on the account enrollment status and the user verification information.  Doing so would result in an improved invention because this would require that a user be authenticated, thus ensuring that a user be verified before performing a transaction, thus improving the security of the claimed invention.

Regarding claim(s) 2, 9, and 16, Radu does not disclose:
          generating the user account when the user is not enrolled in the digital wallet system based on the account enrollment status.
           However, Wong teaches: 
           generating the user account when the user is not enrolled in the digital wallet system based on the account enrollment status (By disclosing, “In step S116, a decision is made as to whether or not the user 10 has an account with the digital wallet server 60” ([0077] of Wong); “In step S118, if the user does not have an account with the digital server 60, then the user 10 enters account information, a proposed wallet login identifier (e.g. an e-mail address, and a proposed password or a passcode)” ([0078] of Wong); and “In step S119, if user 10 does not have a wallet, then the first application 20A in the mobile device 20 then initiates the creation of a digital wallet account” ([0080] of Wong)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of determining an account enrollment status, in view of Wong to include techniques of generating the user account when the user is not enrolled in the digital wallet system based on the account enrollment status.  Doing so would result in an improved invention because this would allow a user generate a wallet account to perform the transaction even if the user does not enrolled with the digital wallet system before, thus leveraging the advantages of using a wallet for a transaction (e.g. more secure, more organized, contactless payment for a faster checkout, etc.), and improving the user convenience. 

Regarding claim(s) 4, 11, and 18, Radu does not disclose:       
          wherein the electronic transaction information comprises at least one of an email address or a phone number.
          However, Dill teaches:
          wherein the electronic transaction information comprises at least one of an email address or a phone number. (By disclosing, “Receiving the request to initiate the money transfer transaction can comprise receiving the request from …, from a web site of a money transfer facilitator, from …. The request can include a unique identifier for a recipient of the money transfer transaction. The unique identifier for the recipient of the money transfer transaction can comprise one or any combination of a phone number for a mobile device of the recipient, an email address for the recipient…” ([0029] of Dill); and “A destination for transferring funds for the money transfer transaction to the recipient can be determined based at least in part on the unique identifier for the recipient … a determination can be made as to whether the recipient is enrolled in a mobile wallet service of the mobile network operator” ([0030] of Dill)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving electronic transaction information, in view of Dill to include techniques of wherein the electronic transaction information comprises at least one of an email address or a phone number.  Doing so would result in an improved invention because this would allow the wallet system identify the wallet account of the user by using the email address or the phone number, and the user does not have to remember an extra password/wallet id for identifying the wallet account, thus improving the user convenience of the claimed invention.

Regarding claim(s) 5, 12, and 19, Radu discloses:          
          wherein the verification request includes a one- time password authentication request or a two-factor authentication request (By disclosing, “In connection with the process of FIGS. 8-10, certain techniques were described by which the wallet server may authenticate the user. In accordance with one or more alternative embodiments, other wallet-server-managed authentication techniques may be used. For example, according to one technique, where the user/payment device is a PC or similar device (i.e., not a smartphone), the wallet server may send a one-time password to the user's mobile device (e.g., a smartphone registered to the user within the user's digital wallet in the wallet server). The user may then authenticate himself/herself to the wallet server by entering the one-time password back to the wallet server via the PC/user/payment device” ([0117] of Radu)).  

Regarding claim(s) 6, and 13, Radu discloses:        
          generating and displaying, by the digital wallet system, a plurality of options for completing the electronic transaction (By disclosing, “Via data communication among the user's computer/smartphone, the merchant's e-commerce host computer and the WSP's computer, the user is presented with an option to select one of his/her enrolled payment card accounts for use in the current e-commerce transaction” ([0004] of Radu)).  

Regarding claim(s) 7, and 20, Radu discloses:        
          generating and displaying, by the digital wallet system, a plurality of options for completing the electronic transaction (By disclosing, “Via data communication among the user's computer/smartphone, the merchant's e-commerce host computer and the WSP's computer, the user is presented with an option to select one of his/her enrolled payment card accounts for use in the current e-commerce transaction” ([0004] of Radu)).  
          wherein the plurality of options for completing the electronic transaction comprises at least one of payment with a credit card account, payment with loyalty points, payment by lending, or payment with a bank account (By disclosing, “The data may be referred to as “wallet data”, and may be sufficient to allow the user/payment device 212 to display to the user a menu of financial accounts that are available for the user to select for the current transaction. In some embodiments, the financial accounts may be payment card accounts, such as credit or debit card accounts and/or prepaid payment card accounts.” ([0084] of Radu)).

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 20160092878), in view of Dill (US 20090106152), further in view of Wong (US 20160173483), and Kettler (US 20170193471).
Regarding claim(s) 3, 10, and 17, Radu does not disclose:
          wherein the request to complete the electronic transaction comprises at least one of an express checkout request or a guest checkout request.
          However, Kettler teaches:        
          wherein the request to complete the electronic transaction comprises at least one of an express checkout request or a guest checkout request (By disclosing, “Depending on the online merchant 210, the consumer 202 can checkout as guest, create a user account and enter payment method information that optionally can be saved for future purchases, or log into an existing account and use payment information previously saved and associated with a consumer profile that can be stored in a database 218” ([0023] of Kettler)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving a request to complete the electronic transaction, in view of Kettler to include wherein the request to complete the electronic transaction comprises at least one of an express checkout request or a guest checkout request. Doing so would result in an improved invention because this would allow the user determine whether to use the wallet service or use the traditional transaction method, thus giving the user more freedom to select a suitable way to conduct the transaction and improving the user convenience.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160275491 to Kaladgi for disclosing two-factor authentication for a transaction. 
US 20130268437 to Desai for disclosing a wallet platform for facilitation transactions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619